         Case 1:15-cv-00950-TDC Document 445 Filed 02/08/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 ESTATE OF ARTURO GIRON ALVAREZ,
 et al.,

        Plaintiffs,

        v.

 THE JOHNS HOPKINS UNIVERSITY,
 THE JOHNS HOPKINS UNIVERSITY
 SCHOOL OF MEDICINE,                                      Civil Action No. TDC-15-0950
 THE JOHNS HOPKINS HOSPITAL,
 THE JOHNS HOPKINS BLOOMBERG
 SCHOOL OF PUBLIC HEALTH,
 THE JOHNS HOPKINS HEALTH
 SYSTEMS CORPORATION and
 THE ROCKEFELLER FOUNDATION,

        Defendants.



                                            ORDER

       Pending before the Court is the Rockefeller Foundation’s request for the Court to hold the

pending Cross Motions for Summary Judgment in abeyance and to stay the case pending resolution

by the United States Supreme Court of Nestle USA, Inc. v. John Doe I, No. 19-416. Plaintiffs

oppose the request.

       At the present time, an interlocutory appeal of this Court’s denial of Defendants’ Motion

for Judgment on the Pleadings remains pending before the United States Court of Appeals for the

Fourth Circuit. On August 6, 2020, the Fourth Circuit placed the appeal in abeyance pending a

decision by the Supreme Court in Nestle. In resolving Nestle, the Supreme Court may provide

guidance that could impact the viability of Plaintiffs’ claims in this matter. The Fourth Circuit’s

ruling on the pending appeal may do the same.
          Case 1:15-cv-00950-TDC Document 445 Filed 02/08/21 Page 2 of 2



        At the present time, there is a possibility that these rulings could render it unnecessary for

the Court to resolve the pending Cross Motions for Summary Judgment. At the same time, because

the Cross Motions are fully briefed and can be resolved within a reasonably limited time period

upon resolution of the pending interlocutory appeal, considerations of judicial economy strongly

counsel in favor of a stay. See Landis v. N. American Co., 299 U.S. 248, 255 (1936) (stating that

“the power to stay proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants”).

        Accordingly, it is hereby ORDERED that this case is STAYED pending the resolution of

Nestle and the interlocutory appeal currently before the Fourth Circuit.




Date: February 8, 2021                                  /s/ Theodore D. Chuang
                                                       THEODORE D. CHUANG
                                                       United States District Judge




                                                  2
